 

UN|TED STATES DlSTRlCT COURT
M|DDLE DlSTRlCT OF PENNSYLVAN|A

Eugene Ruddy and Rebecca
Ruddy, husband and wife,

individually and as parents of S.R.,

a minor
121 Sandwedge Drive
Mountain Top, PA 18707

Plaintiffs,
v.

Polaris lndustries, lnc.
2100 Highway 55
Medina, MN 55340
and
Polaris Sales, lnc.
2100 Highway 55
Medina, MN 55340
and
Federal-Mogul, LLC
27300 West 11 Mile Road
Southfie|d, Ml 48034
and
Federa|-Mogul, Corporation
26555 Northwestern Highway
Southfie|d, Ml 48033
and
Carter Fuel Systems, LLC
127 Public Square
Suite 5110
C|eveiand, OH 44114
and/or
101 East industrial Blvd.
Logans Port, lN 46947
and
Moeller Marine Products
f/k/a Tempo Products, lnc.
801 North Spring Street

 

No. 17-cv-423

(Judge Mariani)

 

 

 

 

Sparta, TN 38583
and
The Moore Company
36 Beach Street
Westerly, Rl 02891
and
lnca Products Acquisition
Corporation
Corporate Trust Center
1209 Orange Street
Wilmington, DE 19801
and
Seastar So|utions
1 Sierra Place
Litchfield, lL 62056

 

Defendants.

 

MEMORANDUM
We consider here Plaintiff’s Motion to Compe| Defendants Polaris
lndustries, lnc. and Polaris Sales, lnc. (“Polaris") to produce documents
that relate to all explosions involving Polaris personal water craft (“PWC").
Specifically, Plaintiffs’ motion seeks:
(1) Documents responsive to document requests 17 and

18 which seek “all documents concerning or arising

from complaints of defects, injuries, or deaths from

any and all PWC’s manufactured by Polaris as well

as all documents relating to any litigation against

 

 

 

Polaris as a result of a fire, explosion, or fuel leak in
any of its PWC models."
and

(2) Responses to its interrogatories 16 and 17 seeking
the names and addresses of all Plaintiffs’ attorneys
who brought litigation against Polaris related to
defects in its fuel lines or gas tanks, the names and
addresses of all courts where such litigation was
conducted, and the identity of the records custodian
having responsibility to store any complaints regarding
defects in any Polaris PWC similar or comparable to
the PWC that is the subject of this case.

Polaris objects to Plaintiffs’ discovery requests on the basis that they
are not relevant to Plaintiffs’ claim and disproportionate to the needs of the
case. (Doc. 96 at 5). Polaris explains that between 1992 and 2004 it
manufactured four major PWC platforms: (1) The SL-SLT platform; (2) the
Genesis platform; (3) the Virage platform; and (4) the MSX platform. (ld. at
7). The PWC operated by Plaintiffs at the time of the accident in question
used the Virage platform. (ld. at 2). An expert produced by Polaris testified

at a deposition that the fuel system for the Virage platform and the Genesis

 

 

 

platform were “very similar” but the fuel systems for the SL-SLT and MSX
platforms were dissimilar. (ld. at 7-8). Based upon their witness’s
deposition testimony, Polaris has refused to provide any information
regarding accidents resulting from defects in the fuel systems of Polaris
PWC’s outfitted with its SL-SLT or MSX platforms. This refusal has resulted
in the motion this Court now confronts.
Federal Rule of Civil Procedure 26 (b)(1) provides in relevant part:
Parties may obtain discovery regarding any
nonprivileged matter that is relevant to any party’s
claim or defense and proportional to the needs of the
case, considering the importance of the issues at stake
and the action, the amount in controversy, the parties’
relative access to relevant information, the parties’
resources, the importance of the discovery in resolving
the issues, and whether the burden or expense of the
proposed discovery outweighs its likely benefit.
information within this scope of discovery need not be
admissible in evidence to be discoverable
Rule 26 (b)(1) establishes a liberal discovery policy. Great West Life

Assurance Company v. Lev/'than, 152 F.R.D. 494-497 (E.D.Pa. 1994).

 

 

Discovery is generally permitted of any items that are relevant or may lead
to the discovery of relevant information, Hicks v. Big Brothers/Big Sisters of
America, 168 F.R.D. 528, 529 (E.D.Pa. 1996); and Stabilus v. Haynswon‘h,
Ba/dwin, Johnson, and Greaves, P.A., 144 F.R.D. 258, 265-66 (E.D.Pa.
1992) (when there is no doubt about relevance a court should tend toward
permitting discovery). Moreover, discovery need not be confined to items of
admissible evidence but may encompass that which appears reasonably
calculated to lead to the discovery of admissible evidence. Ca//ahan v.
A.E.D., /nc. 947 F. Supp. 175, 177 (W.D.Pa. 1996); Momah v. A/bert
Einstein Med/'ca/ Center, 164 F.R.D. 412, 417 (E.D.Pa. 1996).

Although “the scope of relevance in discovery is far broader than
that allowed for evidentiary purposes, it is not without its limits.” Stabilus,
supra at 265. The Court will not permit discovery where a request is made
in bad faith, unduly burdensome, irrelevant to the general subject matter of
the action, or relating to confidential or privileged information. S.S. Fretz, Jr.
/nc. v. White Consolidated /ndustries, lnc., No. 90-1731, 1991 WL 21655,
at 2 (E.D.Pa. February 15, 1991).

The burden is on the objecting party to demonstrate in specific
terms why a discovery request is improper. Hicks, supra at 529; Goodman

v. Wagner, 553 F. Supp. 255, 258 (E.D.Pa. 1982). The party objecting to

 

 

 

 

discovery must show that the requested materials do not fall “within the
broad scope of relevance...or else are of such marginal relevance that the
potential harm occasioned by discovery would outweigh the ordinary
presumption in favor of broad disclosure...”. Burke v. New York City Police
Depan‘ment, 115 F.R.D. 220, 224 (S.D.N.Y 1987).

With the above-reference authorities in mind, the Court must
examine whether the items Plaintiffs seek could potentially lead to the
discovery of relevant information, lt is obvious that if there is a history of
explosions of Polaris PWC’s due to fuel line malfunctions or faulty design,
and a concomitant lack of effort to correct such problems, Polaris’ exposure
to punitive damages increases exponentially. 1 This reality persuades the
Court that the discovery sought by Plaintiffs pursuant to this motion is
indeed calculated to lead to the discovery of relevant evidence as
envisioned by Rule 26 (b)(1). Also, because the information sought is
uniquely accessible to Polaris and does not, in the Court’s view, impose
undue burden or expense on Polaris, several other criteria of Rule 26 (b)(1)

wil| be satisfied by permitting the discovery Plaintiffs seek.

 

l This is not to indicate that the Court is predisposed to a finding that Polaris has conducted
itself in a manner deserving such sanctions.

 

 

The Court is aware that Polaris’ expert, Mr. Vincent Knudtson, has
concluded that the contested information is irrelevant because the fuel
systems about which Plaintiffs inquire are, in his opinion, dissimilar to the
fuel system of the PWC that is the focus of this lawsuit. (Doc. 96 at 7-8).
Plaintiffs, however, should not be required to accept this assessment as
established fact and should be permitted to have their expert opine on the
similarities, if any, of the fuel systems in question. The Court will be the
arbiter of whether whatever accidents may have occurred are sufficiently
similar for submission to a jury. Barker v. Deere and Company, 60 F.3d
158,160-61 (3d Cir. 1995).

As Plaintiffs contend, the three primary cases cited by Polaris
[Jackson v. Louisvi/le Ladder, lnc., 586 F. App’x 882 (3d Cir. 2014); Gumbs
v. /nternational Harvester, lnc., 718 F. 2d 88 (3d Cir. 1983); and Barker v.
Deere and Company, supra] are not on point because each concerns the
question whether evidence of prior accidents produced through discovery
was sufficiently similar to permit submission in evidence at trial. (Doc. 99 at
2-3). As the literal text of Rule 26 (b)(1) makes abundantly clear:
“lnformation within this scope of discovery need not be admissible in
evidence to be discoverable.” Thus, the cases Polaris cites in supporting its

argument are not determinative of the question presented here. Stated

 

 

 

 

another way, Polaris conflates the concept of admissibility under the
Federal Rules of Evidence with that of discoverabi|ity under the Federal
Rules of Civil Procedure. Confident that the information Plaintiffs seek is
within the more liberal standard governing discoverabi|ity under Rule 26
(b)(1), we find that Plaintiffs’ Motion to Compel (Doc. 95) should be
granted An Order consistent with this determination will be filed

contemporaneously

 

 

Ri>bert b.~Mafiéni
United States District Judge

 

